Citation Nr: 0025749	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for myopia claimed as 
blurred vision, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for left arm twitching, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for gingivitis and 
stomatitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder, 
depression, anxiety or bipolar disorder with mood swings, 
sleep disturbance, memory loss, night sweats and 
concentration problems, to include as due to an undiagnosed 
illness. 

5.  Entitlement to service connection for chronic fatigue, 
flu-like symptoms, sensitivity to cold and weight loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for musculoskeletal 
pain in the arms and chest, to include as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

9. Entitlement to service connection for staph and strep 
infections, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for respiratory 
problems, including sinusitis, allergic rhinitis and 
bronchitis, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active military service from February 1990 to 
December 1993, including service in the Persian Gulf theater 
during the Persian Gulf War.  His claims comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for myopia 
claimed as blurred vision, to include as due to an 
undiagnosed illness, is plausible.  

2.  The claim of entitlement to service connection for left 
arm twitching, to include as due to an undiagnosed illness, 
is plausible.

3.  The claim of entitlement to service connection for 
gingivitis and stomatitis, to include as due to an 
undiagnosed illness, is plausible.  

4.  The claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder, depression, anxiety or bipolar disorder with mood 
swings, sleep disturbance, memory loss, night sweats and 
concentration problems, to include as due to an undiagnosed 
illness, is plausible.  

5.  The claim of entitlement to service connection for 
chronic fatigue, flu-like symptoms, sensitivity to cold and 
weight loss, to include as due to an undiagnosed illness, is 
plausible.  

6.  The claim of entitlement to service connection for sexual 
dysfunction, to include as due to an undiagnosed illness, is 
plausible.

7.  The claim of entitlement to service connection for 
musculoskeletal pain in the arms and chest, to include as due 
to an undiagnosed illness, is plausible.  

8.  The claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, is 
plausible.  

9.  The claim of entitlement to service connection for staph 
and strep infections, to include as due to an undiagnosed 
illness, is plausible.  

10.  The claim of entitlement to service connection for 
respiratory problems, including sinusitis, allergic rhinitis 
and bronchitis, to include as due to an undiagnosed illness, 
is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for myopia 
claimed as blurred vision, to include as due to an 
undiagnosed illness, is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for left 
arm twitching, to include as due to an undiagnosed illness, 
is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for 
gingivitis and stomatitis, to include as due to an 
undiagnosed illness, is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder, depression, anxiety or bipolar disorder with mood 
swings, sleep disturbance, memory loss, night sweats and 
concentration problems, to include as due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for 
chronic fatigue, flu-like symptoms, sensitivity to cold and 
weight loss, to include as due to an undiagnosed illness, is 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

6.  The claim of entitlement to service connection for sexual 
dysfunction, to include as due to an undiagnosed illness, is 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
musculoskeletal pain in the arms and chest, to include as due 
to an undiagnosed illness, is well grounded.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991).

8.  The claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, is 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

9.  The claim of entitlement to service connection for staph 
and strep infections, to include as due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

10.  The claim of entitlement to service connection for 
respiratory problems, including sinusitis, allergic rhinitis 
and bronchitis, to include as due to an undiagnosed illness, 
is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Statutes and regulations provide 
additional means for Persian Gulf veterans to qualify for 
service connection for a disability.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).  The 
veteran's service records document that he had active service 
in Southwest Asia during the Persian Gulf War.  Hence, the 
veteran is a Persian Gulf veteran for purposes of awarding VA 
disability compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(d).  

Initially, however, the Board must determine whether a claim 
for service connection is well-grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims and cannot assist a claimant in developing 
a claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (999).  In order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno, 6 Vet. App. at 469 (1994).

The veteran contends that he has developed multiple medical 
problems since he served on active duty in the Persian Gulf 
during the Persian Gulf War.  He has presented medical 
opinion evidence that many or all of his signs and symptoms 
are related to an infection detected in his blood, Mycoplasma 
fermentans (incognitus strain).  The medical opinion evidence 
also indicates that many of the people who served in the Gulf 
War may have contracted this infection during such service.  

Subsequent to a travel Board hearing, and in an attempt to 
ascertain the likelihood of a causal relationship between any 
of the veteran's claimed conditions and a Mycoplasma 
infection, the Board sought an expert medical opinion.  The 
physician, who did not consider himself an expert on Gulf War 
Illness (GWI), concluded that "infection with Mycoplasma 
fermentans (incognitus strain) remains a reasonable 
explanation for the myriad of symptoms associated with the 
GWI..."  

The Board finds that the evidence shows that the veteran's 
claims for service connection are plausible, as there is 
evidence of a medical diagnosis of a current disability in 
the form of infection with Mycoplasma fermentans (incognitus 
strain); (2) lay evidence of in-service occurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between service and the current Mycoplasma fermentans 
(incognitus strain).  Accordingly, solely for the purpose of 
determining the well-groundedness of the veteran's claim, the 
Board accepts the credibility of the veteran's testimony and 
written statements, and finds that there is a plausible basis 
for his claims.  As such, they are well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  


ORDER

The claim of entitlement to service connection for myopia 
claimed as blurred vision, to include as due to an 
undiagnosed illness, is well grounded.  To this extent only, 
the appeal is granted.  

The claim of entitlement to service connection for left arm 
twitching, to include as due to an undiagnosed illness, is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for gingivitis 
and stomatitis, to include as due to an undiagnosed illness, 
is well grounded.  To this extent only, the appeal is 
granted.

The claim of entitlement to service connection for a 
psychiatric disability, to include as due to an undiagnosed 
illness, is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for chronic 
fatigue, flu-like symptoms, sensitivity to cold and weight 
loss, to include as due to an undiagnosed illness, is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for sexual 
dysfunction, to include as due to an undiagnosed illness, is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for 
musculoskeletal pain in the arms and chest, to include as due 
to an undiagnosed illness, is well grounded.  To this extent 
only, the appeal is granted.

The claim of entitlement to service connection for headaches, 
to include as due to an undiagnosed illness, is well 
grounded.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for staph and 
strep infections, to include as due to an undiagnosed 
illness, is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for 
respiratory problems, including sinusitis, allergic rhinitis 
and bronchitis, to include as due to an undiagnosed illness, 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claims of entitlement to service connection are 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this regard, once a 
veteran has properly made out a well-grounded claim for a 
current disability as a result of a specific in-service 
occurrence or aggravation of a disease or injury, the VA's 
duty to assist attaches to the investigation of all possible 
in-service causes of that current disability, including those 
unknown to the veteran.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).

Although the opinion obtained by the Board, coupled with the 
information provided by the veteran, was enlightening as to 
the fact that it is plausible that an infection such as 
Mycoplasma fermentans could cause many symptoms associated 
with GWI, the Board believes that it would be helpful to 
determine which of the veteran's current complaints and 
conditions are likely to be residuals of Mycoplasma 
infection.  A thorough medical evaluation for symptoms or 
residuals of Mycoplasma fermentans would be helpful.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be examined by 
specialist in immunology and infectious 
diseases, if possible, to determine 
whether he currently has any symptoms or 
residuals of Mycoplasma infection.  Any 
appropriate testing should be conducted.  
In particular, for purposes of the 
veteran's claim, the examiner should be 
requested to (1) express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that each of the 
claimed symptoms or conditions is due to 
Mycoplasma infection or (2) is otherwise 
due to service.  The claim folder should 
be made available to the examiner for 
review and the examiner should also be 
asked to (3) review and comment on the 
Institute of Molecular Medicine Report of 
August 13, 1998 in light of the 
examination results in this case.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and evaluate the veteran's claims.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office and should notify 
the RO if he wishes assistance, such as in obtaining any 
recent medical records that might be pertinent to his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




